NUMBER 13-05-252-CV
 
                                 COURT OF
APPEALS
 
                     THIRTEENTH DISTRICT OF
TEXAS
 
                         CORPUS CHRISTI -
EDINBURG
 
MICHAEL RAY WASH, JR.,                                                              Appellant,
 
                                                             v.
 
NON
ADVERSARY (CHANGE OF NAME),                                       Appellee.
 
                             On appeal from the 133rd District Court
                                         of Harris County, Texas.
 
 
                               MEMORANDUM
OPINION 
 
                         Before Justices
Hinojosa, Yañez, and Rodriguez
                                    Memorandum
Opinion Per Curiam
 




Appellant,
Michael Ray Wash, Jr., attempts to appeal from a judgment entered by the 133rd
District Court of Harris County, Texas, in cause number 2004-6024.  On May 24, 2005, the Clerk of this Court
notified appellant that his motion to proceed as an indigent had been denied by
the Court.  The Clerk requested payment
of the $125.00 filing fee for the notice of appeal and the $10.00 filing fee
for the motion.  Pursuant to Texas Rule
of Appellate Procedure 42.3(c), the Clerk further notified appellant that his
appeal was subject to dismissal because of his failure to comply with the Court=s previous notice regarding the filing fees and that
if the filing fees were not paid within ten days from the date of receipt of
the notice, the appeal would be dismissed. 

Appellant has
since moved for reconsideration of his motion regarding indigent status but has
paid none of the requisite fees.
The Court, having
examined and fully considered the documents on file, appellant=s failure to pay or make arrangements to pay the
fees, this Court=s notice, and appellant=s failure to correct the defect, is of the opinion
that the appeal should be dismissed for want of prosecution.  Accordingly, we deny appellant=s motion for reconsideration of his indigent status
and deny any other pending motions as moot.
The appeal is
hereby DISMISSED FOR WANT OF PROSECUTION.
PER CURIAM
 
Memorandum opinion delivered and filed
this 27th day of October, 2005.